FILED
                            NOT FOR PUBLICATION                              JUL 02 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-10447

               Plaintiff - Appellee,             D.C. No. 1:09-cr-00335-OWW

  v.
                                                 MEMORANDUM *
RICARDO ENRIQUE VEGA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Eastern District of California
                    Oliver W. Wanger, District Judge, Presiding

                              Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Ricardo Enrique Vega appeals from his jury-trial conviction and 240-month

sentence for possession with intent to distribute methamphetamine, in violation of

21 U.S.C. § 841(a)(1) and (b)(1)(A). Pursuant to Anders v. California, 386 U.S.

738 (1967), Vega’s counsel has filed a brief stating there are no grounds for relief,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
along with a motion to withdraw as counsel of record. We have provided the

appellant with the opportunity to file a pro se supplemental brief. No pro se

supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

However, we remand the case to the district court with instructions that it strike the

phrase “and payment” from special condition of supervised release number four on

page six of the judgment because this part of the condition was included in the

written judgment but not imposed at sentencing. See United States v. Napier, 463

F.3d 1040, 1042 (9th Cir. 2006); United States v. Hicks, 997 F.2d 594, 597 (9th

Cir. 1993). We also instruct the district court to amend the judgment to reflect that

Vega was found guilty, rather than that he pled guilty.

      Vega’s pro se request for appointment of counsel is denied.

      Counsel’s motion to withdraw is GRANTED, and the district court’s

judgment is AFFIRMED.

      AFFIRMED; REMANDED to correct the judgment.




                                          2                                     10-10447